DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 21 is objected to because of the following informalities:  In claim 21, line 18, -at- should be inserted before “least”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 30, 31, and 33-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a processor" in line 2.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “processor”.
Claims 30 (lines 2 and 4) and 31 (lines 3-4) recite the limitation "the machine-readable information".  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “computer-readable information”.
Claim 30 recites the limitation "the extracorporeal heat exchange fluid supply apparatus approved for connecting to the catheter device" in lines 3-4 (also see claim 31).  There is insufficient antecedent basis for this limitation (i.e., a device approved for connecting) in the claim.  Applicant is encouraged to delete both occurrences of “approved for connecting to the catheter device”.
Claim 30 recites the limitation "at least one processor" in line 5.  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “processor”.
Claim 31 is found to be indefinite because Examiner is unsure of what is meant by the limitation “or to cause the warning to be generated indicating that the heat exchange catheter device is previously used”.  More specifically, it is unclear how this clause would further limit the parent claim 30.  Appropriate correction is required.
Claim 34 recites the limitation "the extracorporeal heat exchange fluid supply apparatus that is approved for connecting to the catheter device" in lines 8-9.  There is insufficient antecedent basis for this limitation (i.e., a device approved for connecting) in the claim.  Applicant is encouraged to delete “that is approved for connecting to the catheter device”.

Claims 41-43 are found to be indefinite because Examiner is unsure of their scope due to their dependency on a cancelled claim.  Appropriate correction is required. 
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, 24, 26-31, and 33-43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,801,756.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



Claims 21, 22, 24, 26-31, 33, 34, 41, and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschke, U.S. 2007/0093710 (hereinafter Maschke) in view of Cao, U.S. 2009/0065565 (hereinafter Cao).
Regarding claims 21, 28-31, 33, and 34, Maschke discloses (note figs. 1 and 5) a system comprising: a catheter device that is connectable to a heat exchange fluid supply apparatus, the catheter device comprising: a heat exchange catheter (distal portion of ‘2’) having a supply lumen (note paragraph 20) and a return lumen (note paragraph 21); and an element (RFID tag – note paragraph 42) that necessarily comprises computer-readable information; the fluid supply apparatus (54) being connectable to the heat exchange catheter and usable to circulate heat exchange fluid therein by a pump (note paragraph 77), said fluid supply apparatus comprising a reader (RFID reader – paragraph 42) configured to read the computer-readable information of the element; a display (52); and a processor (46), wherein the processor is necessarily configured to receive data representing a command to begin/control pumping (note paragraph 77), and wherein the processor is configured to receive identifying information from the element (e.g., technical data via RFID reader – note paragraph 42) and enable operation.  While Maschke discloses that the processor may be configured to receive technical data and usage history from the RFID reader (note paragraph 42), Maschke fails to explicitly disclose a processor configured to use these parameters (i.e., identifying information) in the claimed manner.  Cao teaches (note fig. 3; paragraphs 41 and 42) a similar system comprising a 
Regarding claim 22, Maschke discloses (note figs. 1 and 5) a system further comprising a ‘tubing set’ for connecting the catheter to the fluid supply apparatus (note abstract; paragraphs 20-21).
Regarding claims 24 and 26, Maschke discloses (see above) a system wherein the element could necessarily be described as being ‘associated with’ both the tubing set and the heat exchange catheter. 
Regarding claim 27, Maschke discloses (see above) a system wherein the element is necessarily configured to provide a signal configured to be interpreted by the processor.
Regarding claim 41, Maschke discloses (see above – as best understood by Examiner) a system wherein the element includes a ‘security identifier’ (necessarily stored within the RFID tag) capable of performing the claimed function.
.

Claims 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschke in view of Cao as applied to claims 21, 22, 24, 26-31, 33, 34, 41, and 43 above, and further in view of Lindsay, U.S. 2005/0148828 (hereinafter Lindsay).
Regarding claims 35 and 36, Maschke discloses (see above) a system comprising an element (RFID tag – paragraph 42) and a reader (RFID reader – paragraph 42) which communicate wirelessly (note paragraphs 42 and 47).  However, Maschke fails to explicitly disclose the specifically-claimed form of wireless communication.  Lindsay teaches (note paragraph 86) a similar system comprising the specifically-claimed form of wireless communication.  It is well known in the art that these different forms of wireless communication are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the apparatus of Maschke so that the RFID tag and reader communicate in the claimed manner.  This is because this modification would have merely comprised a simple substitution of interchangeable forms of wireless communication in order to produce a predictable result (see MPEP 2143).     

s 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschke in view of Cao and Lindsay as applied to claims 35 and 36 above, and further in view of Liu, U.S. 2013/0181048 (hereinafter Liu).
Regarding claims 37 and 38, Maschke discloses (see above – as best understood by Examiner) a system comprising an element (RFID tag – paragraph 42) and a reader (RFID reader – paragraph 42), but fails to explicitly disclose that they each comprise a power source, at least one of which is an electromagnetic field.  Liu teaches (note paragraph 31) a similar system comprising an RFID reader and tag, wherein each of these components comprises a power source with at least one of these comprising an electromagnetic field.  It is well known in the art that these different RFID configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the apparatus of Maschke so that each of the RFID components comprises a power source, with at least one of these comprising an electromagnetic field.  This is because this modification would have merely comprised a simple substitution of interchangeable RFID configurations in order to produce a predictable result (see MPEP 2143).     
Regarding claims 39 and 40, Maschke in view of Cao, Lindsay, and Liu teaches a system that would meet the claimed limitations (as can be seen in the rejection of claims 21, 28-31, 33, and 34 above). 

42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschke in view of Cao as applied to claims 21, 22, 24, 26-31, 33, 34, 41, and 43 above, and further in view of Malackowski, U.S. 2009/0275940 (hereinafter Malackowski).
Regarding claim 42, Maschke discloses (see above – as best understood by Examiner) a system comprising an element (RFID tag – paragraph 42) and a reader (RFID reader – paragraph 42), but fails to explicitly disclose that the reader is configured (via the processor) to intermittently sense the element.  Malackowski teaches (note paragraph 63) a similar system having a reader configured to intermittently sense an element.  It is well known in the art that this configuration would provide technical data more frequently, thereby resulting in increased safety.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made, to have further modified the apparatus of Maschke to comprise a reader configured to intermittently sense the element in order to increase safety.     

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s arguments that the claims have not been met by the cited references, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written, due to their breadth (as can be seen above).  It should be noted that Maschke discloses a pump and a processor, wherein the processor controls the pump based on signals/commands.  Examiner is merely relying on the teaching references to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, Examiner asserts that the claims have been met in view of the cited references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794